Case 4:20-cr-00017-DJN-DEM Document 20 Filed 07/23/20 Page 1 of 6 PageID# 61




                                IN THE
                 UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF VIRGINIA
                          Newport News Division

UNITED STATES OF AMERICA                 )
                                         )
                                         )                   Criminal No. 4:20cr17
      v.                                 )
                                         )
CARL L. BURDEN,                          )
                                         )
             Defendant.                  )


                             MOTION TO WITHDRAW

      COMES NOW defendant’s counsel, Rodolfo Cejas II, Assistant Federal Public

Defender, and moves this Honorable Court for leave to withdraw as defendant’s

counsel in the above-captioned case. In support of this motion, counsel submits the

below memorandum.

                                 Procedural History

      Defendant Carl L. Burden is charged with a variety of charges related to the

alleged filing a false tax returns and failure to file a tax return. These include aiding

in the reparation of false tax returns (Counts 1-30); theft of government funds, (Count

31), aiding and abetting (Count 31); and, failure to file a tax return (Counts 32-36).

Mr. Burden made his initial appearance on March 12, 2020, and undersigned counsel

was appointed. He was placed on an unsecured bond and appeared on March 16, 2020,

with counsel for arraignment, entered not guilty pleas and waived speedy trial. The

trial was originally scheduled with Judge Arenda L. Wright Allen to commence on

September 29. 2020. On June 5, 2020, the matter was reassigned to Judge David J.
Case 4:20-cr-00017-DJN-DEM Document 20 Filed 07/23/20 Page 2 of 6 PageID# 62




Novak and a scheduling conference is set for July 27, 2020.

                               Factual Background

      Since being appointed, counsel has conferred with Mr. Burden on numerous

occasions. Due to the ongoing challenges posed by the pandemic, counsel typically

confers with Mr. Burden via telephone. On July 6, 2020, July 14, 2020, and July 23,

2020, counsel and a member of counsel’s staff conferred with Mr. Burden. During these

meeting it became increasingly apparent that Mr. Burden was dissatisfied with

counsel’s representation. On July 14 and July 23, Mr. Burden questioned counsel’s

competence and expertise. Mr. Burden also made disparaging remarks aimed at

counsel’s staff, who had been assisting in the defense and been present at the majority

of meetings with Mr. Burden. Based on these interactions, it is counsel’s belief that

defendant no longer has confidence in the Office of the Federal Public Defender or

counsel’s ability or desire to adequately represent him. It appears to counsel that the

relationship of trust and confidence between Mr. Burden and counsel, essential for the

effective assistance of counsel at trial, has completely broken down. Counsel’s belief

was confirmed during the meeting on July 23, 2020, when Mr. Burden informed

counsel of his desire to terminate the attorney-client relationship. Mr. Burden has

indicated he hopes to have other counsel appointed.

                                Law and Argument

      Counsel has determined that his motion is appropriate under Rule 1.16 of the

Virginia Rules of Professional Conduct. Counsel has explained to the defendant the

implications of the filing of this motion and the procedures governing the motion and

any hearing thereon. There are three factors this Court must consider when
Case 4:20-cr-00017-DJN-DEM Document 20 Filed 07/23/20 Page 3 of 6 PageID# 63




determining whether to grant defense counsel’s motion to withdraw: 1) the timeliness

of the motion; 2) the Court must engage in an “adequate inquiry” into the defendant’s

complaint; and 3) whether the attorney-client conflict is so great as to result in a total

lack of communication preventing an adequate defense. See United States v. Mullen,

32 F.3d 891, 895 (4 th Cir. 1994).

       Counsel for defendant recognizes that his motion comes somewhat late in the

trial schedule. However, the matter has been set outside of the speedy trial deadline

due to the case’s complexity and Mr. Burden has waived his right to a speedy trial. In

addition, given the current state of court operations, the trial is likely to be rescheduled

beyond the September 29, 2020 trial date. Finally, Counsel’s request has been filed as

soon as practicable after the meeting which took place on July 23, 2020, at which time

the attorney-client relationship finally broke down and Mr. Burden communicated his

wishes to terminate the relationship. Finally, the case has not been previously

continued and there have been no previous requests of this nature whatsoever.

       In the Mullen case previously cited, the court discussed the considerations

involved in ruling on motions to withdraw and contrasted the case with cases involving

defendants who attempted to manipulate or abuse the right to counsel, stating as

follows:

       Most such cases involve a motion for substitution made shortly before or
       during trial, multiple substitutions, or both .... The government has not
       pointed us to any case where an appellate court upheld a trial court's
       denial of a defendant's timely request for his or her first substitution and
       appointment of counsel.

       Mullen, 32 F.3d at 897-898.
Case 4:20-cr-00017-DJN-DEM Document 20 Filed 07/23/20 Page 4 of 6 PageID# 64




      In its footnoted reference, the court cited examples of cases in which defendants

attempted to manipulate or abused the right to counsel:

      The cases cited by the government are representative of the typical case
      when substitution of counsel is denied. E.g., Hanley, supra (defendant,
      who had already received three continuances and four appointed
      lawyers, tried to force his fourth lawyer to quit one week before trial);
      Gallop, supra (five days before trial defendant sought to replace his
      second appointed lawyer); United States v. Harris, 2 F.3d 1452 (7th
      Cir.) (defendant, who was on his third appointed lawyer and fourth
      overall, discharged his fourth lawyer on the morning of trial; court held
      that defendant was not denied his right to counsel by having to proceed
      pro se ), cert. denied, 510 U.S. 982, 114 S.Ct. 481, 126 L.Ed.2d 432
      (1993); United States v. Pina, 844 F.2d 1 (1st Cir.1988) (on sixteenth
      day of trial, pro se defendant sought an appointed lawyer, but he would
      not accept one from the federal public defender's office); United States
      v. Hillsberg, 812 F.2d 328 (7th Cir.) (defendant moved for a
      substitution at the beginning of the trial), cert. denied, 481 U.S. 1041,
      107 S.Ct. 1981, 95 L.Ed.2d 821 (1987); United States v. Moore, 706
      F.2d 538 (5th Cir.) (defendant, who was on his fourth appointed lawyer,
      moved four days before trial for a new appointed lawyer), cert. denied,
      464 U.S. 859, 104 S.Ct. 183, 78 L.Ed.2d 163 (1983); United States v.
      Davis, 604 F.2d 474 (7th Cir.1979) (on the morning of trial, defendant,
      who had gone through one privately retained lawyer and three
      appointed lawyers, dismissed his lawyer and asked for the appointment
      of one particular lawyer).

Mullen, 32 F.3d at 897-898 n.3.

      Finally, this motion is not filed without prior due consideration. As a general

matter, the Office of the Federal Public Defender does not like to file these sort of

motions. Mr. Burden has a defense team, who has been patient with him, making

efforts to address and satisfy his concerns. Unfortunately, the efforts were not

successful and rejected by Mr. Burden, such that this motion has to be filed.

      Accordingly, defense counsel respectfully request that the Court exercise its

discretion and grant this motion, ordering the withdrawal of counsel and the Office of
Case 4:20-cr-00017-DJN-DEM Document 20 Filed 07/23/20 Page 5 of 6 PageID# 65




the Federal Public Defender.

      Mr. Burden is on bond and there have been no previous requests for new

counsel. Counsel has contacted Assistant United States Attorneys, Brian Samuels

and Grace Albiston. They have not expressed an opinion on counsel’s motion. Counsel

requests that the Court exercise its discretion and grant this motion and order the

withdrawal of counsel and the Office of the Federal Public Defender.

                                             Respectfully submitted,

                                             CARL L. BURDEN


                                             By______/s/_________
                                             Rodolfo Cejas II, Esquire
                                             Virginia Bar No.: 27996
                                             Attorney for Carl L. Burden
                                             Office of the Federal Public Defender
                                             150 Boush Street, Suite 403
                                             Norfolk, Virginia 23510
                                             Ph.:757-457-0800
                                             Fax: 757-457-0880
                                             Rodolfo_cejas@fd.org
Case 4:20-cr-00017-DJN-DEM Document 20 Filed 07/23/20 Page 6 of 6 PageID# 66




                           CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 23rd day of July, 2020, I electronically filed

the foregoing with the Clerk of Court using the CM/ECF system, which will send a

notification of such filing (NEF) to all counsel of record.



                                                By______/s/_________
                                                Rodolfo Cejas II, Esquire
                                                Virginia Bar No.: 27996
                                                Attorney for Carl L. Burden
                                                Office of the Federal Public Defender
                                                150 Boush Street, Suite 403
                                                Norfolk, Virginia 23510
                                                Ph.:757-457-0800
                                                Fax: 757-457-0880
                                                Rodolfo_cejas@fd.org
